DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,201,674.
The patented claims define a therapeutic gas delivery system including a therapeutic gas source comprised of a compressed gas cylinder, a gas source identifier, a gas source coupling, gas source valve, pressure sensor and flow regulator that essentially anticipates the now claimed subject matter.  Therefore, since the patented claims anticipate the pending claims and could have been previously claimed, they are not patentably distinct.

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,201,674.
The patented claims define a therapeutic gas delivery system (supra), but fails to define the gas contained within the compressed gas cylinder as having a therapeutic gas concentration of about 2000 to about 10000 ppm (claim 3) or about 4880 ppm (claim 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gas contained within the compressed gas cylinder to have a therapeutic gas concentration of about 2000 to about 10000 ppm (claim 3) or about 4880 ppm (claim 4), since it has been held that In re Aller, 105 USPQ 233.

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,201,674 in view of Bathe et al. (US 6,164,276).
The patented claims define a therapeutic gas delivery system (supra), but fails to define the therapeutic gas as being nitric oxide.  The Bathe et al. reference discloses another therapeutic gas delivery system that includes a source of nitric oxide for therapeutic treatment of known conditions as, for example, pulmonary hypertension.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the defined therapeutic gas delivery system to employ a source of nitric oxide in view of the teachings of Bathe et al. for its well-known therapeutic treatment of conditions as, for example, pulmonary hypertension.  

Claims 1, 2, 5 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/825,848. 
The pending claims define a therapeutic gas delivery system including a therapeutic gas source comprised of a compressed gas cylinder, a gas source identifier, a gas source coupling, gas source valve, pressure sensor and flow regulator that essentially anticipates the now claimed subject matter.  Therefore, since the pending claims anticipate the current claims and could have been previously claimed, they are not patentably distinct.
In re Aller, 105 USPQ 233.

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/825,848. 
The pending claims define a therapeutic gas delivery system (supra), but fails to define the gas contained within the compressed gas cylinder as having a therapeutic gas concentration of about 2000 to about 10000 ppm (claim 3) or about 4880 ppm (claim 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gas contained within the compressed gas cylinder to have a therapeutic gas concentration of about 2000 to about 10000 ppm (claim 3) or about 4880 ppm (claim 4), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


The pending claims define a therapeutic gas delivery system (supra), but fails to define the therapeutic gas as being nitric oxide.  The Bathe et al. reference discloses another therapeutic gas delivery system that includes a source of nitric oxide for therapeutic treatment of known conditions as, for example, pulmonary hypertension.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the defined therapeutic gas delivery system to employ a source of nitric oxide in view of the teachings of Bathe et al. for its well-known therapeutic treatment of conditions as, for example, pulmonary hypertension.  
Claims 1-3 and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/217,969. 
The pending claims define a therapeutic gas delivery system including a therapeutic gas source comprised of a compressed gas cylinder, a gas source identifier, a gas source coupling, gas source valve, pressure sensor and flow regulator that essentially anticipates the now claimed subject matter.  Therefore, since the pending claims anticipate the current claims and could have been previously claimed, they are not patentably distinct.
In regard to claims 10-13, the pending claims define the gas source substantially as claimed, but fails to define the initial gas pressure of 2000 psi to 5000 psi and a concentration of 2000 ppm to 10000 ppm, and the cylinder weighing less than 1/3 the weight of a standard sized cylinder (i.e. less than 10 lbs or particularly 1.4 lbs).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gas contained within the compressed gas cylinder to have the initial gas pressure of 2000 psi to 5000 psi and a In re Aller, 105 USPQ 233.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/217,969. 
The pending claims define a therapeutic gas delivery system (supra), but fails to define the gas contained within the compressed gas cylinder as having a therapeutic gas concentration of about 4880 ppm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gas contained within the compressed gas cylinder to have a therapeutic gas concentration of about 4880 ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

These are provisional nonstatutory double patenting rejection.


Response to Arguments

Applicant’s arguments, see page 5 through the first full paragraph of page 9 in the remarks, filed 7/9/21, with respect to rejections made under 35 USC 103 as being unpatentable based on Bathe have been fully considered and are persuasive.  Furthermore, the rejection of claims 1, 2 and 5-12 under 35 USC 103 based on Bathe has been withdrawn.  Furthermore, the Acker Declaration under 37 CFR 1.132 filed with the remarks on 7/9/21 has been considered and 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649